DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joe Mehrle on 1/3/22.

The application has been amended as follows: 

1.	(Proposed Examiner Amendment) A method, comprising:
receiving a request to process an operation, wherein receiving further includes obtaining the request from a spoken phrase captured by a microphone within a physical environment of a user;
the [[a]] user that initiated the request, wherein performing further includes obtaining the request from the spoken phrase captured by a microphone within the physical environment;
processing a second-factor authentication against the [[a]] physical environment of the user, wherein processing further includes capturing a wireless device map that identifies devices present in the physical environment and determining whether a presence of a particular device is detected from the wireless map that is unexpected based on previous wireless device maps for the physical environment; and
determining based on the performing and the processing whether the request can be processed on behalf of the user.

2.—3. (Proposed Examiner Cancelation).
	 
4.	(Proposed Examiner Amendment) The method of claim 1, claim 3, wherein performing further includes performing at least one additional biometric authentication against the user that is a different type from the voice authentication based on a setting associated with one or more of: the user and the operation.  

5.	(Proposed Examiner Amendment) The method of claim 1, wherein performing further includes performing three separate and independent biometric authentications against the request based on the where the request is provided by the user in a spoken phrase.



7.	(Original) The method of claim 6, wherein performing further includes failing the first-factor authentication when any of the three separate and independent biometric authentications fail.

8.	(Original) The method of claim 1, wherein processing further includes capturing an audio clip from the physical environment and determining whether a voice not associated with the user is detected from the audio clip. 

9.	(Original) The method of claim 8, wherein capturing further includes requesting the user to authorize the second-factor authentication when the voice is detected and without authorization from the user failing the second-factor authentication.

10.	(Proposed Examiner Cancelation).

11.	(Proposed Examiner Amendment) The method of claim 1, claim 10, wherein capturing further includes requesting the user to authorize the second-factor authentication based on the presence and without authorization from the user failing the second-factor authentication. 

12.	(Proposed Examiner Amendment) A method, comprising:
receiving a voice phrase from a user associated with obtaining authorization for the user to process a secure operation with a network-based service, wherein the voice phrase is a spoken phrase that is captured by a microphone within a physical environment of the user;
performing multiple separate and independent biometric authentications on the voice phrase as a first-factor authentication;
processing a physical environment scope/zone-based authentication on the [[a]] physical environment that received the voice phrase as a second-factor authentication, wherein processing further includes capturing a wireless device map that identifies devices present in the physical environment and determining whether a presence of a particular device is detected from the wireless map that is unexpected based on previous wireless device maps for the physical environment; 
allowing the network-based service to process the secure operation when both the first-factor authentication and the second-factor authentication are verified; and
preventing the network-based service from receiving a request to process the secure operation when either of the first-factor authentication or the second-factor authentication fails.
  
13.	(Proposed Examiner Amendment) The method of claim 12, wherein receiving further includes providing an audio request that requests in audio that the user provide the spoken voice phrase after receiving a spoken request from the user to process the secure operation. 

14.	(Proposed Examiner Amendment) The method of claim 12, wherein performing further includes performing the multiple separate and independent biometric authentications as three biometric authentications comprising: a voice authentication for the user, a red flag authentication that determines whether content of the spoken voice phrase identifies a security concern, and a voice stress analysis authentication that determines whether the spoken voice phrase indicates that the user is under stress or duress when providing the spoken voice phrase.   
  
15. 	(Original) The method of claim 14, wherein performing further includes performing at least one additional non-voice based biometric authentication against the user when the first-factor authentication is verified and when a setting associated with one or more of the user and the secure operation require the at least one additional non-voice based biometric authentication. 

16.	(Original) The method of claim 12, wherein processing further includes determining whether voices not associated with the user are present in the physical environment.

17.	(Proposed Examiner Amendment) The method of claim 12, wherein processing further includes determining one or more of: 1) whether unknown or unexpected devices are detected within a wireless network provided in the physical environment based on the wireless device map and the previous wireless device maps and 2) determining whether relative movements of the unknown or unexpected devices within the physical environment are unexpected based on the wireless device map and the previous wireless device maps.

18.	(Original) The method of claim 12, wherein processing further includes failing the second-factor authentication when an unknown voice not associated with the user or an unknown or unexpected device is present within the physical environment unless authorized by the user.

19.	(Proposed Examiner Amendment) A system, comprising:
	a device that includes:
a processor;
a non-transitory computer-readable storage medium that includes executable instructions representing a multifactor authenticator; and
the multifactor authenticator when executed by the processor from the non-transitory computer-readable storage medium is configured to:
perform a first-factor biometric authentication against a voice phrase provided by a user when the user is requesting that a secure operation be processed by a service, and wherein at least one additional separate and independent biometric authentication is verified with the first-factor biometric authentication, wherein the voice phrase is a spoken phrase that is captured by a microphone within a physical environment of the user;
process a second-factor authentication against the [[a]] physical environment from which the voice phrase was captured for the user to determine whether other individuals are present with the user through voice or wireless connected devices present within the physical environment, wherein processing further includes capturing a wireless device map that identifies devices present in the physical environment and determining whether a presence of a particular device is detected from the wireless map that is unexpected based on previous wireless device maps for the physical environment; and
passing a request to service to process the secure operation when both the first-factor biometric authentication and the second-factor authentication are verified otherwise preventing the service from receiving the request. 

20.	(Original) The system of claim 19, wherein the device is one of: a phone, a tablet, a laptop, a wearable processing device, a standalone audio-enabled network device, a device integrated into a vehicle, a Self-Service Terminal, an Automated Teller Machine, a Point-Of-Sale terminal, and an Internet-of-Things (IoTs) enabled device.  


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest the following: performing a first-factor authentication on the user that initiated the request, wherein performing further includes obtaining the request from the spoken phrase captured by a microphone within the physical environment; processing a second-factor authentication against the physical environment of the user, wherein processing further includes capturing a wireless device map that identifies devices present in the physical environment and determining whether a presence of a particular device is detected from the wireless map that is unexpected based on previous wireless device maps for the physical environment.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CORUM JR whose telephone number is (303)297-4234. The examiner can normally be reached Mon. - Fri. 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A CORUM JR/Examiner, Art Unit 2433          

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433